          Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 1 of 16



1
                               UNITED STATES DISTRICT COURT
2                            NORTHERN DISTRICT OF CALIFORNIA
3
     MARY PERKS, and STANLEY                              Case No.: _________
4    ALEXANDER, individually, and on behalf of
     all others similarly situated,                       CLASS ACTION COMPLAINT
5
6                           Plaintiffs,
                                                          JURY TRIAL DEMANDED
7           v.
8    ACTIVEHOURS, INC. d/b/a/ EARNIN,
9
                            Defendant.
10
11          Plaintiffs Mary Perks and Stanley Alexander, individually and on behalf of all others

12   similarly situated, hereby bring this Class Action Complaint against Defendant Activehours,

13   Inc. d/b/a/ Earnin (“Earnin”), and alleges as follows:

14                                          INTRODUCTION

15          1.     This lawsuit is brought as a class action on behalf of Plaintiffs and thousands of

16   similarly situated Earnin customers who have been deceived into signing up for Earnin’s app-

17   based payday loan services—and paying “tips” to Earnin for such loans—by the company’s

18   misrepresentations and omissions, in marketing materials, regarding the true operation and risks

19   of the service. These risks include the real and repeated risk of multiple insufficient funds fees

20   (“NSF fees”) or overdraft fees imposed by banks as a result of automated Earnin transfers from

21   consumers’ checking accounts.

22          2.     Imagine the following hypothetical: A young adult lives paycheck to paycheck

23   and struggles to make ends meet between pay periods. To pay her bills on time, she uses a

24   service that advances $50 from her next paycheck, which the service will withdraw when her

25   paycheck is deposited later that week. She pays a $5 “tip” for the service.

26          3.     A few days later, the young adult’s paycheck is deposited and the service

27   withdraws the $50 plus the $5 “tip” from her account, even though it knows that her account

28   has insufficient funds to cover the deduction and the account will incur a fee. Consequently, the


                                          CLASS ACTION COMPLAINT
          Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 2 of 16




 1   young adult’s bank charges her account a $35 overdraft fee. Ultimately, the young adult paid
 2   $40—the $35 bank fee plus the $5 “tip”—to access $50 of her earnings a few days early.
 3          4.     This is precisely what happened to Plaintiff Perks.
 4          5.     Earnin is an investing app targeted at “millennials” interested in receiving payday
 5   loans when, because of difficult financial circumstances, they cannot wait for their paychecks
 6   to arrive. The app has thousands of users.
 7          6.     Here’s how it works: Users allow Earnin to monitor their hourly pay and time
 8   worked so Earnin knows how much that user will receive in his or her next paycheck. Users
 9   also give Earnin their bank account information and provide Earnin direct power to deposit and
10   withdraw funds from their bank account. Users may then use Earnin’s service to advance or
11   loan a portion of their anticipated earnings immediately after the users work the hours giving
12   rise to those earnings. When the user’s paycheck is later deposited, Earnin withdraws the
13   advanced or loaned amount from the user’s bank account, even though Earnin knows the
14   account has insufficient available funds.
15          7.     Earnin prominently markets itself as a service that allows users to avoid interest
16   and bank fees. Earnin’s website even promises to give users immediate access to their earnings
17   “with no loans, fees, or hidden costs.” These representations are false. In fact, huge,
18   undisclosed fees are associated with using the service.
19          8.     Earnin markets the app as a way for users to avoid NSF and overdraft fees from
20   their banks, but then directly causes those fees by withdrawing funds when Earnin knows that
21   the user does not have sufficient funds to cover the withdrawals.
22          9.     Earnin’s services thus cause unsuspecting consumers like Plaintiffs to incur
23   significant overdraft and NSF fees on their linked bank accounts.
24          10.    Unfortunately, Earnin’s operation, along with its deceptive and incomplete
25   disclosures, means that users like Plaintiffs end up losing huge portions of their scarce wages to
26   bank fees, which Earnin falsely assures users they will not receive.
27
28
                                        CLASS ACTION COMPLAINT
                                                      -2-
           Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 3 of 16




 1             11.    In its rush to tout itself as convenient, simple, automatic, and cheap, Earnin does
 2   not disclose that (a) overdraft and NSF fees are a likely and devastating consequence of the use
 3   of its service; and (b) a single $35 overdraft or NSF fee1 because of an Earnin deduction runs
 4   the risk of wiping out an entire day’s worth of post-tax wages. No reasonable consumer would
 5   run this risk.
 6             12.    This massive risk is known to Earnin but is omitted from all of its marketing.
 7             13.    Worse, Earnin exacerbates the overdraft and NSF fee risk associated with the
 8   service by using undisclosed processing choices that result in even more bank fees than users
 9   would otherwise occur.
10             14.    Had Plaintiffs and the Class members known of the true operation and risks of the
11   Earnin service, they would not have signed up for the Earnin app nor “tipped” any amount to
12   Earnin.
13             15.    The general public stands to benefit from this lawsuit. Members of the general
14   public are deceived by Earnin’s deceptive misrepresentations and omissions in marketing and
15   disclosure materials and are induced to sign up and give Earnin access to their bank accounts.
16             16.    Plaintiffs and the Class members have been injured by Earnin’s practices.
17   Plaintiffs bring this action on behalf of themselves, the putative Class, and the general public.
18   Plaintiffs seek actual damages, punitive damages, restitution, and an injunction on behalf of the
19   general public to prevent Earnin from continuing to engage in its illegal practices as described
20   herein.
21                                                 PARTIES
22             17.    Plaintiff Mary Perks is a citizen and resident of New York. She has been an
23   Earnin user since on or around summer 2018.
24             18.    Plaintiff Stanley Alexander is a citizen and resident of Minnesota. He has been an
25   Earnin user since on or around 2018.
26
27   1
      A $35 NSF Fee is an amount typically charged by banks and credit unions and is offered
28   merely as an example of such a charge.
                                           CLASS ACTION COMPLAINT
                                                         -3-
          Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 4 of 16




 1          19.    Defendant Earnin is a California corporation with its principal place of business
 2   in Palo Alto, California.
 3                                     JURISDICTION AND VENUE
 4
            20.    This Court has jurisdiction over the subject matter of this action pursuant to 28
 5
     U.S.C. § 1332(d)(2), because the matter in controversy exceeds $5,000,000, exclusive of
 6
     interest and costs, and the action is a class action in which at least one member of the class is a
 7
     citizen of a different State than Defendant. The number of members of the proposed Classes in
 8

 9   aggregate exceeds 100 users. 28 U.S.C. § 1332(d)(5)(B).

10          21.    This Court has personal jurisdiction over the Defendant because it maintains its
11   principal office in this District in California and regularly conducts and/or solicits business in,
12
     engages in other persistent courses of conduct in, and/or derives substantial revenue from
13
     products and/or services provided to persons in this District and in California.
14
            22.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because
15
16   Defendant resides in this District and because a substantial part of the events or omissions

17   giving rise to the claims occurred in this District.

18
                                           FACTUAL ALLEGATIONS
19
           A.      Overview
20
            23.    Earnin has become one of the largest app-based payday lending services. As
21
     Earnin describes itself:
22
                   MAGIC? ALMOST.
23                 See how the Earnin app sends money straight to your bank account,
24                 without having to get your boss involved.

25                 Share details about where you bank.

26                 Tell us where you work.
27                 Earnin uses your location to note how long you’re at work.
28
                                         CLASS ACTION COMPLAINT
                                                       -4-
          Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 5 of 16




 1
                   When you tap Cash Out, Earnin sends your earnings straight to
 2                 your bank account.

 3                 Your job pays you as usual, and Earnin deducts the amount you
                   cashed out.2
 4

 5          24.    Users link their time-tracking account or digital timesheet from their employer so
 6   Earnin knows how many hours a user has worked (and thus how much that user will receive in
 7   his or her paycheck). Users may choose to ask Earnin to advance or loan a portion of their
 8   anticipated earnings after working the hours giving rise to those earnings. In order to facilitate
 9   repayment, Earnin users are induced to provide highly sensitive bank account data to Earnin so
10   Earnin has the direct power to automatically withdraw funds from the user’s checking account
11   when the paycheck is deposited.
12          25.    Earnin prominently touts that its service gives users “[c]ontrol of and access to
13   your pay as soon as you’ve worked with no fees, interest, or hiddent costs,” and that “[w]ith
14   Earnin, there are no fees or interest.” 3 These representations are false; in fact, huge, undisclosed
15   fees are associated with using the service.
16          26.    Indeed, the entire premise of Earnin is to provide immediate access to money and
17   avoid bank fees. That is why consumers are shocked to discover that Earnin causes significant
18   bank fees.
19          27.    Using Earnin’s services causes unsuspecting consumers like Plaintiffs to incur
20   massive fees on their linked bank accounts.
21          28.    Earnin misrepresents (and omits facts about) the true nature, benefits, and risks of
22   its service, the functioning of which means that users face an extreme and undisclosed risk of
23   expensive, account-depleting bank fees when using Earnin. Had Plaintiffs been adequately
24
25
26   2
       Earnin is Teaming Up with Crew to Get You Paid Today, Earnin,
     https://www.earnin.com/crew (last visited Aug. 28, 2019).
27   3
       Cash Out, Choose What You Pay, Earnin, https://www.earnin.com/ (last visited Aug. 28,
28   2019).
                                         CLASS ACTION COMPLAINT
                                                       -5-
          Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 6 of 16




 1   informed of these risks, they would not have signed up for Earnin and would not have paid
 2   “tips” for using the service.
 3          29.    As alleged herein, Plaintiffs had no idea small, automatic Earnin repayments
 4   could cause $35-each NSF Fees or overdraft fees from their banks.
 5         B.      Plaintiffs’ Experiences
 6          30.    When Plaintiffs signed up for Earnin and were induced to provide Earnin with
 7   their highly sensitive banking information, they reasonably believed Earnin would use that
 8   information to make repayments only when sufficient funds existed in their accounts to do so.
 9   Based on Earnin’s marketing, Plaintiffs reasonably believed that no Earnin transfer from their
10   checking accounts would be made when sufficient funds did not exist to cover the transfer.
11          31.    Despite these reasonable beliefs, Earnin actually withdraws funds even though it
12   knows users have insufficient funds in their accounts to cover the withdrawal. Consequently,
13   Earnin users are regularly charged NSF or overdraft fees because of the service.
14          32.    For example, on October 15, 2018, Plaintiff Perks requested $100 and $50
15   payday loans from Earnin.
16          33.    On October 22, 2018, Earnin deducted repayments for these payday loans—plus
17   “tips”—from Plaintiff Perks’s account, even though Earnin knew or should have known that
18   Plaintiff did not have sufficient funds to cover those transactions. As a result, each repayment
19   incurred a $35 overdraft fee from Plaintiff Perks’s bank, TD Bank.
20          34.    To receive $150 of her paycheck one week early, Plaintiff Perks ended up paying
21   $14 in “tips” plus two $35 NSF fees, or $84 total.
22          35.    In May 2018, Plaintiff Alexander requested payday loans from Earnin.
23          36.    On May 15, 2019, Earnin attempted to deduct repayments for these payday
24   loans—plus “tips”—from Plaintiff Alexander’s account, even though Earnin knew or should
25   have known that Plaintiff did not have sufficient funds to cover the transactions. As a result, the
26   attempted repayment incurred two $29 overdraft fees from Plaintiff Alexander’s credit union,
27   Baxter Credit Union.
28
                                        CLASS ACTION COMPLAINT
                                                      -6-
          Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 7 of 16




 1          37.      On May 17, 2019, Earnin again attempted to deduct repayments—plus “tips”—
 2   from Plaintiff Alexander’s account, even though Earnin knew or should have known that
 3   Plaintiff did not have sufficient funds to cover the transactions. As a result, the attempted
 4   repayment incurred two more $29 overdraft fees from Plaintiff Alexander’s credit union, Baxter
 5   Credit Union.
 6          38.      To receive part of his paycheck early, Plaintiff Alexander ended up paying four
 7   $29 overdraft fees, or $116 total.
 8          39.      Plaintiffs Perks and Alexander had no idea Earnin transactions could cause bank
 9   fees or result in such punishingly high lending charges, and in fact Earnin misled them to think
10   its service would not and could not cause overdraft or NSF fees.
11          40.      Moreover, they did not know that Earnin transactions could cause multiple
12   overdraft or NSF fees in one day due to Earnin’s practice of making separate withdrawals
13   instead of a single withdrawal.
14          41.      No reasonable consumer would use a service that results in such high fees for
15   short, small cash advances, or pay tips to Earnin for doing so, if the true risks of using the
16   Earnin service had been fairly disclosed rather than affirmatively misrepresented.
17         C.        Earnin’s Deceptive Marketing
18          42.      In its marketing and promotions, Earnin describes its service as simple,
19   convenient, and easy—a low-fee way for consumers to receive their paychecks early.
20          43.      Earnin’s marketing never warns consumers of the extreme and crushing NSF and
21   overdraft fee risk of using the service, including the risk of incurring more than one bank fee in
22   a single day.
23          44.      After installation on a smartphone, Earnin’s app requires access to a user’s bank
24   account, which gives Earnin an eagle-eye view into the intimate workings of a consumer’s
25   finances. Based on Earnin’s marketing, reasonable consumers understand Earnin will use that
26   power to ensure repayment deductions occur only when sufficient funds exist in the account to
27   cover those deductions.
28
                                          CLASS ACTION COMPLAINT
                                                       -7-
            Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 8 of 16




 1            45.   But Earnin conceals from users the punishing risk of NSF and overdraft fees on
 2   small dollar Earnin repayments and—contrary to its marketing—Earnin makes deductions
 3   when there are insufficient funds in its users’ accounts.
 4            46.   Earnin’s marketing materials—including within the app, in app stores, and on
 5   Earnin’s website—never disclose these risks and material facts, instead luring consumers to
 6   sign up for and use the service with promises of ease, convenience, and bank fee avoidance.
 7            47.   Earnin specifically indicates that it will withdraw its deductions “[t]he next time
 8   your paycheck hits your bank account,” the time users are least likely to have insufficient
 9   funds. Earnin’s marketing materials also repeatedly and falsely promise that use of the service
10   will not cause fees.
11            48.   Earnin knows that its service is likely to cause its users to incur large bank fees:
12   “Every year, more than $1 trillion of the money we earn is held up in the pay cycle. Yet we’re
13   the ones footing billions in overdraft fees.”4 Nevertheless, it misleadingly assures users that its
14   service will allow them to avoid, or at least minimize, these fees: “We’ve found most of our
15   members appreciate not having to pay extra fees and penalties to banks and the like—and
16   support us and one another when they’re able to do so.”
17            49.   Earnin’s representations—which all users view during the sign-up process—are
18   false and contain material omissions.
19            50.   Earnin misrepresents the true nature, benefits and risks of the service, which
20   targets users with an extreme and undisclosed risk of Earnin triggering expensive, earnings-
21   depleting bank fees. Plaintiffs would not have signed up for Earnin and would not have paid
22   “tips” for using the service if they had been adequately informed of the risks of bank fees. As
23   alleged herein, Plaintiffs had no idea small, automatic Earnin repayments could cause $35 bank
24   fees from their bank; they had no idea Earnin would process transactions when their accounts
25   had insufficient funds.
26
27
     4
28       Earnin is Teaming Up with Crew to Get You Paid Today, supra note 2.
                                         CLASS ACTION COMPLAINT
                                                       -8-
          Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 9 of 16




 1           51.   Earnin’s marketing never discloses the most devastating risk of using the
 2   service—that days of earnings can be wiped out by bank fees associated with using the service.
 3         D.      The Terms of Service are Substantively and Procedurally Uncionscionable
 4           52.   Buried in the fine print of Earnin’s Terms of Service is one sentence that
 5   undermines the entirety of its marketing: “[Earnin] is not responsible for any overdraft fees,
 6   over-the-limit fees, or insufficient fund charges (including finance charges, late fees, or similar
 7   charges) that result from your failure to maintain a balance or available credit in the bank
 8   account that is sufficient to fund all payments you initiate.”
 9           53.   This fine-print sentence contradicts the fundamental core of Earnin’s marketing
10   representations.
11           54.   Earnin may not disclaim in hidden fine print what it advertises prominently—that
12   it is a service that prevents bank fees.
13           55.   Rather than disclosing the true operation of the Earnin service, Earnin issued fine
14   print in its adhesion contract that reveals its intent to deceive consumers through misleading
15   marketing.
16           56.   The Agreement governing the Earnin service is provided in passing during the
17   sign-up process, unlike the marketing that Earnin prominently displays.
18           57.   Even if a reasonably diligent consumer could locate the relevant terms, the Earnin
19   Agreement still fails to explain the operation of the Earnin service and conceals and omits
20   material facts about the service.
21           58.   In short, the Agreement omits and misrepresents the extreme overdraft and NSF
22   fee risk associated with using Earnin, of which Earnin is aware.
23
                                          CLASS ALLEGATIONS
24
             59.   Plaintiffs bring this action individually and as representatives of all those
25
     similarly situated, on behalf of the below-defined Class (the “Class”):
26
27                 All persons who used the Earnin Service and paid tips to Earnin.

28
                                         CLASS ACTION COMPLAINT
                                                       -9-
         Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 10 of 16




 1          60.    Excluded from the Class are Defendant and its affiliates, parents, subsidiaries,
 2   employees, officers, agents, and directors. Also excluded are any judicial officers presiding
 3   over this matter and the members of their immediate families and judicial staffs.
 4          61.    This case is appropriate for class treatment because Plaintiffs can prove the
 5   elements of their claims on a class wide basis using the same evidence as would be used to
 6   prove those elements in individual actions alleging the same claims.
 7          62.    Numerosity: The members of the Class are so numerous that joinder of all
 8   members would be unfeasible and impracticable. The precise membership of the Class is
 9   unknown to Plaintiffs at this time; however, it is estimated that the Class number is greater than
10   one hundred individuals. The identity of such membership is readily ascertainable via
11   inspection of Defendant’s books and records or other approved methods. Class members may
12   be notified of the pendency of this action by mail, email, internet postings, and/or publication.
13          63.    Common Questions of Law or Fact: There are common questions of law and
14   fact as to Plaintiffs and all other similarly situated persons, which predominate over questions
15   affecting only individual Class members, including, without limitation:
16         a)      Whether Earnin’s representations and omissions about its service are false,
17                 misleading, deceptive, or likely to deceive;
18         b)      Whether Earnin failed to disclose the NSF and overdraft fee risks of using its
19                 service;
20         c)      Whether Plaintiffs and the Class members were damaged by Earnin’s conduct;
21         d)      Whether Earnin’s actions or inactions violated the consumer protection statutes
22                 invoked herein; and
23         e)      Whether Plaintiffs are entitled to a preliminary and permanent injunction
24                 enjoining Defendant’s conduct.
25          64.    Predominance of Common Questions: Common questions of law and fact
26   predominate over questions that affect only individual members of the Class. The common
27   questions of law set forth above are numerous and substantial and stem from Earnin’s uniform
28
                                         CLASS ACTION COMPLAINT
                                                     -10-
          Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 11 of 16




 1   practices applicable to each individual Class member. As such, these common questions
 2   predominate over individual questions concerning each Class member’s showing as to his or
 3   her eligibility for recovery or as to the amount of his or her damages.
 4          65.    Typicality: Plaintiffs’ claims are typical of the claims of the other members of the
 5   Class because, among other things, Plaintiffs and all Class members were similarly injured
 6   through Earnin’s uniform misconduct as alleged above. As alleged herein, Plaintiffs, like the
 7   members of the Class, were deprived of monies that rightfully belonged to them. Further, there
 8   are no defenses available to Earnin that are unique to Plaintiffs.
 9          66.    Adequacy of Representation: Plaintiffs are adequate class representatives
10   because they are fully prepared to take all necessary steps to represent fairly and adequately the
11   interests of the members of the Class, and because their interests do not conflict with the
12   interests of the other Class members they seek to represent. Moreover, Plaintiffs’ attorneys are
13   ready, willing, and able to fully and adequately represent Plaintiffs and the members of the
14   Class. Plaintiffs’ attorneys are experienced in complex class action litigation, and they will
15   prosecute this action vigorously.
16          67.    Superiority: The nature of this action and the claims available to Plaintiffs and
17   members of the Class make the class action format a particularly efficient and appropriate
18   procedure to redress the violations alleged herein. If each Class member were required to file
19   an individual lawsuit, Earnin would necessarily gain an unconscionable advantage since it
20   would be able to exploit and overwhelm the limited resources of each individual plaintiff with
21   its vastly superior financial and legal resources. Moreover, the prosecution of separate actions
22   by individual Class members, even if possible, would create a substantial risk of inconsistent or
23   varying verdicts or adjudications with respect to the individual Class members against Earnin,
24   and which would establish potentially incompatible standards of conduct for Earnin and/or
25   legal determinations with respect to individual Class members which would, as a practical
26   matter, be dispositive of the interests of the other Class members not parties to adjudications or
27   which would substantially impair or impede the ability of the Class members to protect their
28
                                         CLASS ACTION COMPLAINT
                                                      -11-
          Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 12 of 16




 1   interests. Further, the claims of the individual members of the Class are not sufficiently large to
 2   warrant vigorous individual prosecution considering all of the concomitant costs and expenses
 3   attending thereto.
 4

 5                                     FIRST CAUSE OF ACTION
                              Violation of the Consumer Legal Remedies Act
 6                                [California Civil Code §§ 1750, et seq.]

 7           68.     Plaintiffs re-allege and incorporate the foregoing paragraphs as though fully set

 8   forth herein.

 9           69.     The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”),

10   was designed and enacted to protect consumers from unfair and deceptive business practices.

11   To this end, the CLRA sets forth a list of unfair and deceptive acts and practices in California

12   Civil Code § 1770.

13           70.     Plaintiffs and each member of the Class are “consumers” within the meaning of

14   California Civil Code § 1761(d).

15           71.     Plaintiffs and the Class members engaged in “transactions” with Earnin within

16   the meaning of California Civil Code § 1761(e).

17           72.     Plaintiffs have standing to pursue these claims because they have suffered injury

18   in fact and a loss of money and/or property as a result of the wrongful conduct alleged herein.

19           73.     Defendant violated and continues to violate California Civil Code §§ 1770(a)(5),

20   (a)(9), (a)(14), and (a)(19).

21           74.     Defendant continues to violate the CLRA and continues to injure the public.

22   Plaintiffs seek injunctive relief on behalf of the general public to prevent Defendant from

23   continuing to engage in these deceptive and illegal practices. Otherwise, Plaintiffs, the Class

24   members, and members of the general public may be irreparably harmed and/or denied

25   effective and complete remedy.

26           75.     Defendant had a duty not to mislead consumers about the Earnin service,

27   including practices which cause and increase the number of NSF and overdraft fees, and these

28
                                         CLASS ACTION COMPLAINT
                                                       -12-
          Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 13 of 16




 1   facts were material in that a reasonable person would have considered them important in
 2   deciding whether or not to invest with the Earnin app.
 3          76.     Defendant’s concealment, omissions, misrepresentations, and deceptive
 4   practices, in violation of the CLRA, were designed to induce and did induce Plaintiffs and
 5   Class members to sign up for, use, and pay “tips” to Earnin.
 6          77.    Defendant’s acts, practices, representations, omissions, and courses of conduct
 7   violate the CLRA in that, among other things, Earnin: violated and continues to violate §
 8   1770(a)(5); violated and continues to violate § 1770(a)(9) because Defendants knowingly
 9   advertise(d) services with intent not to sell them as advertised; violated and continues to violate
10   § 1770(a)(14); and violated and continues to violate § 1770(a)(19).
11          78.    Defendant’s acts and practices, undertaken in transactions intended to result and
12   which did result in the payment of “tips” by consumers, violate § 1770 and caused harm to
13   Plaintiffs and Class members.
14          79.    In accordance with California Civil Code § 1780(a), Plaintiffs and the Class
15   members seek injunctive and equitable relief on behalf of the general public for violations of
16   the CLRA, including restitution and disgorgement.
17          80.    Plaintiffs’ affidavits stating facts showing that venue in this Court is proper
18   pursuant to California Civil Code § 1780(c) is attached hereto as Exhibit A.
19          81.    In conjunction with the filing, Plaintiffs’ counsel mailed Earnin a notice of its
20   violations of California Civil Code § 1770 in accordance with California Civil Code § 1782.
21   Plaintiffs reserve the right to amend this Complaint after thirty (30) days to seek all available
22   damages under the CLRA on behalf of themselves and the Class.
23          82.    Additionally, Plaintiffs seek injunctive relief on behalf of themselves and the
24   general public to prevent future consumers from being misled by Defendant’s deceptive
25   misrepresentations and omissions.
26
27
28
                                         CLASS ACTION COMPLAINT
                                                      -13-
          Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 14 of 16




 1                                   SECOND CAUSE OF ACTION
                            Violation of California’s Unfair Competition Law
 2                               [Cal. Bus. & Prof. Code § 17200, et seq.]

 3           83.     Plaintiffs re-allege and incorporate the foregoing paragraphs as though fully set

 4   forth herein.

 5           84.     Plaintiffs and members of the Class have standing to pursue a cause of action

 6   against Defendant for unfair and/or unlawful business acts or practices because they have

 7   suffered an injury-in-fact and lost money due to Defendant’s actions and/or omissions as set

 8   forth herein.

 9           85.     Defendant’s conduct is unlawful under Business & Professions Code § 17200

10   because it violates the CLRA, as discussed above.

11           86.     Defendant’s conduct as alleged herein constitutes a fraudulent business practice

12   within the meaning of Business & Professions Code § 17200, et seq., through both its

13   affirmative misrepresentations and material omissions. Such representations and omissions

14   misled the Plaintiffs and Class members and are likely to mislead the public.

15           87.     Defendant’s conduct alleged herein is “unfair” under Business & Professions

16   Code § 17200 because it is immoral, unethical, oppressive, unscrupulous, and/or substantially

17   injurious to consumers, and any utility of such practices is outweighed by the harm caused to

18   consumers, including to Plaintiffs, the Class, and the public.

19           88.     Defendant knew or should have known that its representations were false,

20   deceptive, and misleading.

21           89.     There were reasonably available alternatives to further Defendant’s legitimate

22   business interests.

23         90.       Reasonable consumers had no way of knowing that Defendant was engaged in

24   false, deceptive, and misleading advertising, and therefore could not have reasonably avoided the

25   injuries that they suffered.

26         91.       Defendant’s wrongful conduct is ongoing and part of a pattern or generalized

27   course of conduct repeated on thousands of occasions yearly.

28
                                         CLASS ACTION COMPLAINT
                                                       -14-
         Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 15 of 16




 1            92.   Pursuant to Business & Professions Code § 17203, Plaintiffs seek an injunction on
 2   behalf of themselves and the general public enjoining Defendant from continuing to engage in
 3   the unfair competition alleged above, or any other act prohibited by law, to prevent future
 4   consumers from being misled by Defendant’s actions.
 5            93.   Plaintiffs also seek rescission and an order requiring Defendant to make full
 6   restitution and to disgorge its ill-gotten gains wrongfully obtained from members of the Class as
 7   permitted by Business & Professions Code § 17203.
 8            94.   Additionally, Plaintiffs and the Class members seek an order requiring Defendant
 9   to pay attorneys’ fees pursuant to California Civil Code § 1021.5.
10                                               PRAYER
11         WHEREFORE, Plaintiffs demand judgment in their favor, and seek an order from the
12   Court:
13                  a)     certifying the proposed Class defined herein;
14                  b)     appointing Plaintiffs as Class Representatives;
15                  c)     appointing Plaintiffs’ counsel as Class Counsel;
16                  d)     declaring Defendant’s conduct to be unlawful;
17                  e)     issuing public injunctive relief on behalf of the general public enjoining
18                         Defendant from engaging in the false and deceptive conduct alleged
19                         above;
20                  f)     awarding restitution as a result of the wrongs alleged herein;
21                  g)     awarding disgorgement of the ill-gotten gains derived by Earnin from its
22                         misconduct;
23                  h)     requiring Defendant to restore to Plaintiffs and members of the Class any
24                         monies, with interest, that were acquired by means of their false and
25                         deceptive advertising;
26                  i)     awarding actual compensatory, direct, and consequential damages;
27
28
                                         CLASS ACTION COMPLAINT
                                                     -15-
         Case 5:19-cv-05543-NC Document 1 Filed 09/03/19 Page 16 of 16




 1               j)       awarding statutory damages, punitive damages and/or treble damages as
 2                        the Court deems appropriate;
 3               k)       awarding pre-judgment interest at the maximum rate permitted by
 4                        applicable law;
 5               l)       requiring Defendant to pay Plaintiffs’ attorneys’ fees and costs; and
 6               m)       granting such other and further relief as this Court deems just and proper.
 7
 8                                   DEMAND FOR JURY TRIAL

 9         Plaintiffs hereby request a trial by jury for all matters so triable in this action.
10
11   Dated: September 3, 2019                     Respectfully submitted,
12                                                /s/ Jeff Kaliel
                                                  Jeffrey Kaliel (CA Bar No. 238293)
13                                                Sophia Goren Gold (CA Bar No. 307971)
                                                  KALIEL PLLC
14                                                1875 Connecticut Ave. NW 10th Floor
                                                  Washington, D.C. 20009
15
                                                  (202) 350-4783
16                                                jkaliel@kalielpllc.com
                                                  sgold@kalielpllc.com
17
18                                                Lynn A. Toops*
                                                  Lisa M. La Fornara*
19
                                                  COHEN & MALAD, LLP
20                                                One Indiana Square, Suite 1400
                                                  Indianapolis, IN 46204
21                                                Telephone: (317) 636-6481
                                                  Fax: (317) 636-2593
22                                                ltoops@cohenandmalad.com
                                                  llafornara@cohenandmalad.com
23
24                                                *Pro Hac Vice Motions to be Filed

25
26
27
28
                                        CLASS ACTION COMPLAINT
                                                      -16-
